Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered and considered by the examiner in the action below.

2.	The examiner acknowledges the applicant’s amendment filed May 27, 2022.  At this point claims 1-21 are pending in the instant application and ready for examination by the examiner.

Reasons for Allowance
3.	The following is an Examiner’s statement of reason for allowance: Claims 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically…
‘for at least some predicted trajectory points selected from a plurality of predicted trajectory points of the predicted trajectory by the ADV, extracting a plurality of features  including predicted physical attributes of the object and predicted trajectory related attributes of the object from the selected trajectory points of the predicted trajectory
evaluating, by a prediction evaluator, the prediction method that generated the predicted trajectory feeding the physical attributes of the object and the trajectory related attributes of the object to  a deep neural network (DNN) model that is configured to the extracted features of the at least some of the trajectory points of the predicted trajectory to generate a similarity score based on the physical attributes of the object and trajectory related attributes of the object, wherein the similarity score represents a similarity between the at least some predicted trajectory points of the predicted trajectory of the object and at least some actual trajectory points of an actual trajectory that was previously used to train the DNN model, the at least some predicted trajectory points of the predicted trajectory indicating the predicted physical attributes of the  object including a predicted relative heading direction of the object and a predicted speed of the object and the predicted trajectory related attributes of the object, the at least some actual trajectory points of the actual trajectory indicating actual physical attributes of the object including an actual relative heading direction of the object and an actual speed of the object and actual trajectory related attributes of the object wherein the DNN model and the prediction evaluator are both distinct from the prediction method of the ADV, and wherein the similarity score is an average of similarity scores between the at least some predicted trajectory points and the at least some actual trajectory points.’ In regards to claim 1.
In regards to claim 8, ‘for at least some trajectory points selected from a plurality of trajectory points of the predicted trajectory, extracting a plurality of features from the selected trajectory points of the predicted trajectory ADV extracting a plurality of features including predicted physical attributes of the object and predicted trajectory related attributes of the object from the selected trajectory points of the predicted trajectory
evaluating, by a prediction evaluator, the prediction method that generated the predicted trajectory by feeding the physical attributes of the object and the trajectory related attributes of the object to a deep neural network (DNN) model that is configured to generate a similarity score based on the physical attributes of the object and trajectory related attributes of the object, wherein the similarity score represents a similarity between the at least some predicted trajectory points of the predicted trajectory of the object and the at least some actual trajectory points of an actual trajectory that was previously used to train the DNN model, the at least some predicted trajectory points of the predicted trajectory indicating the predicted physical attributes of the object including a predicted relative heading direction of the object and a predicted speed of the object and the predicted trajectory related attributes of the object, the at least some actual trajectory points of the actual trajectory indicating actual physical attributes of the object including an actual relative heading direction of the object and an actual speed of the object and actual trajectory related attributes of the object wherein the DNN model and the prediction evaluator are both distinct from the prediction method of the ADV and wherein the similarity score is an average of similarity scores between the at least some predicted trajectory points and the at least some actual trajectory points
In regards to claim 15, ‘for at least some trajectory points selected from a plurality of trajectory points of the predicted trajectory by the ADV, extracting a plurality of features including predicted physical attributes of the object and predicted trajectory related attributes of the object from the selected trajectory points of the predicted trajectory,
evaluating, by a prediction evaluator, the prediction method that generated the predicted trajectory, by feeding the physical attributes of the object and the trajectory related attributes of the object to a deep neural network (DNN) model that is configured to generate a similarity score based on the physical attributes of the object and trajectory related attributes of the object, wherein the similarity score represents a similarity between the at least some predicted trajectory points of the predicted trajectory of the object and at least some actual trajectory points of an actual trajectory that was previously used to train the DNN model, the at least some predicted trajectory points of the predicted trajectory indicating the predicted physical attributes of the object including a predicted relative heading direction of the object and a predicted speed of the object and the predicted trajectory related attributes of the object, the at least some actual trajectory points of the actual trajectory indicating actual physical attributes of the object including an actual relative heading direction of the object and an actual speed of the object and actual trajectory related attributes of the object, wherein the DNN model and the prediction evaluator are both distinct from the prediction method of the ADV, and wherein the similarity score is an average of similarity scores between the at least some predicted trajectory points and the at least some actual trajectory points.’

4.	Because claims 2-6, 9-13 and 16-21 depend directly or indirectly from claims 1, 8 or 15, these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 8 and 15.

5.	Claims 1-21 are allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 6:00 a.m. to 3:00 p.m. or contact the Supervisor Mr. Michael Huntley at (303)-297-4307.

/P. C./
Examiner, Art Unit 2129
Peter Coughlan
Patent Examiner
8/21/2022



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129